Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
     Applicant’s amendment in the reply filed on 4/15/08 is acknowledged, with the cancellation of Claim 9; and the additional newly added Claims 16-17.  Claims 1-8, and 10-17 are pending. Claims 14-15 are withdrawn. Claims 1-8, 10-13, 16, and 17 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.

Claim Objections
Claims 6, 11, and 17 are objected to because of the following informalities:  Claim 6 recites “butylhydroxytoluol” at line 1, which is incorrect. The correct spelling should be either “butylated hydroxytoluene” or “dibutylhydroxytoluene”. Claim 11 and 17 are objected for the same reason.
Claim 11 recites “…ii) the at least one synthetic antioxidant is a combination of butylhydroxytoluol and/or propyl-3,4,5-trihydroxybenzoate…” at lines 4-5. Since a combination has to be both “butylhydroxytoluol” and “propyl-3,4,5-trihydroxybenzoate”, it can’t be “and/or”. 
Applicant is suggested to cancel the rest of the claims, rewrite claim 11 into independent form, make corresponding corrections according to the objection, so that claim 11 could be allowed after final. 




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nugent et al (US 20130323389 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 10/24/22.
Nugent et al teach a typical multi-blend composition of various edible LC PUFA oils Edible LC PUFA Oil Blend (SBFFP) (thus meets the intended use for a pet food composition) Description (%) SONOVA 400 .TM. (with oleic safflower triglyceride oil, 16.7 mixed tocopherols, citric acid (thus at least one acidity regular component to regulate pH, thus claim 17 iii) is met), ascorbyl palmitate and rosemary extract (thus one natural antioxidant, thus claim 17 i) is met) Borage (with no added antioxidants) 16.7 Flax (with rosemary extract (at least one natural antioxidant, thus claim 17 i) is met, mixed tocopherols. ascorbyl 33.3 palmitate and citric acid) Fish 1812 (with mixed tocopherols) 33.3 (MT 675 ppm TBHQ (thus at least one synthetic antioxidant, thus claim 17 ii) is met) 200 ppm + CA (TENOX 20 .TM.) 100 ppm (thus doesn’t the contain compound at last two lines of claim 17) (Table 2, [0097]).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as pet food.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant argues that “Applicants submit that nowhere does Nugent teach a single example described by the Examiner that teaches or suggests each and every limitation of the Applicant’s claimed invention. Rather, the Examiner had taken portions of Nugent and take these various teachings throughout the reference to arrive at the Applicant’s claimed invention” (page 9, 2nd paragraph from the bottom).
This is not found persuasive. Nugent teaches the claim limitation in Table 2, [0097].

Claims 1-7, and 12 remain rejected, claim 16 is newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hou et al (CN 105918774 A). 
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 7/22/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/24/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive. 
Hou et al teach the colour-protection prescription special for the bamboo shoot food (thus meets the intended use for a pet food composition), wherein the prescription of colour according to weight ratio of following raw material composed of the papaya protease 18 to 22% (thus a protein, thus claim 12 is met), bromelin 9 to 11%, phytase 13 to 16%, beta-ring dextrin 7 to 9% (thus a starch, thus claim 12 is met), D-sodium isoascorbate, 11.5 to 13.5% or of ethylene diamine tetraacetic acid (thus acidity regulator, thus claim 16 iii) is met) 8.5 to 10.5% (thus claim 9 is met) sodium citrate (thus at least one synthetic antioxidant, thus claims 6 and 16 ii) are met) 1.5 to 3.5%, rosemary extract 11 13% % (thus a plant extract, thus claims 2 and 3 are met), tocopherol (thus at least one natural antioxidant, thus claim 2 is met; thus the ratio in claim 5 is met, thus claim 4 is met, thus a crude fat, thus the ratio in claim 7 is met ) 9.5 ~ 11.5% (see claim 1) (thus the ratio in claim 16 i) is met; thus doesn’t the contain compound at last two lines of claims 1 and 16).
 The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as pet food.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant argues that “Applicants submit that nowhere does Hou teach a single example described by the Examiner that teaches or suggests each and every limitation of the Applicant’s claimed invention. Rather, the Examiner had taken portions of Hou and take these various teachings throughout the reference to arrive at the Applicant’s claimed invention” (page 11, 2nd paragraph).
This is not found persuasive. Claim 1 of Hou et al (CN 105918774 A) teaches “The colour-protection prescription special for the bamboo shoot food, wherein the prescription of colour according to weight ratio of following raw material composed of the papaya protease 18 to 22%, bromelin 9 to 11%, phytase 13 to 16%, beta-ring dextrin 7 to 9%, D-sodium isoascorbate, 11.5 to 13.5% or of ethylene diamine tetraacetic acid, 8.5 to 10.5% sodium citrate 1.5 to 3.5%, rosemary extract 11 13% %, tocopherol 9.5 ~ 11.5%”. 

Claims 1-8, 10, 12, and 13 remain rejected, claim 16 is newly rejected, under 35 U.S.C. 102 (a)(1) as being anticipated by Mai et al (CN 102939079 B).  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 7/22/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/24/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive. 
Mai et al teach Component percentage (w/w) aqueous 34.23% glycerol 30.43% modified food starch (thus claim 12 is met), a0.15 %Martek algae oil (40 DHA oil) (thus crude fat) 10% (thus crude fat, thus the ratio in claim 8 is met) anhydrous citric acid (thus acidity regulator, thus claims 8 and 16 ii) are met) 4.8% (thus claim 1iii) is met) sodium ascorbate 2.5% anhydrous trisodium citrate 2.5% (thus a type of sodium citrate, thus claim 6 is met), sodium hexametahposphate 0.15% taste masking agent b0.15 % mixed tocopherol (thus natural antioxidant, thus claim 2 is met) c0.1 % of rosemary extract (thus natural antioxidant, thus a plant extract, thus claims 2-4 are met, thus the ratio in claim 5 is met, thus the ratio in claim 16i) is met) , d0.1 of potassium sorbate 0.07% (see Table 5)[0194] (thus doesn’t the contain compound at last two lines of claims 1 and 16). Mai et al in some embodiments, the oil-in-water emulsion of the invention has about 7 or less, about 6 or less, about 5 or less, or a pH of about 4 or less. In some embodiments, the oil-in-water emulsion comprises from about 7 to about 2, from about 2.5 to about 6, from about 3 to about 5 (thus claim 10 is met), from about 3.5 to about 5, from about 4 to about 4.5, or a pH of about 4 (page 10, 2nd paragraph). 
 The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as pet food.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant argues that “Applicants submit that nowhere does Mai teach a single example described by the Examiner that teaches or suggests each and every limitation of the Applicant’s claimed invention. Rather, the Examiner had taken portions of Mai and take these various teachings throughout the reference to arrive at the Applicant’s claimed invention” (page 12, 2nd paragraph from the bottom).
This is not found persuasive. As pointed out above, Table 5 [0194] and page 10, 2nd paragraph of Mai et al (CN 102939079 B) teach the claim limitation. 

          Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.


Conclusion
            No claims are allowed (claim 11 is free of art).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655